Case 20-20081-NGH          Doc 211    Filed 08/02/21 Entered 08/02/21 09:38:45         Desc Main
                                     Document     Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

  In re:                                            Case No. 20-20081-NGH

  IDC ENTERPRISES, INC.,                            Chapter 7

                      Debtor.

        ORDER DENYING MOTION TO WITHDRAW AS COUNSEL OF RECORD

           THIS MATTER having come before the Court on July 28, 2021, upon the Motion to

 Withdraw (Doc. No. 201) of D. Blair Clark, appearances being made by the Trustee, the movant

 and Jason Lunders, the principal of the Debtor and on his own behalf;

           And the Court having expressed concerns over allowing Debtor to proceed without

 counsel, but also having recognized that Mr. Clark was at all times ONLY the attorney for the

 Debtor, and not the Debtor’s principal or his other affiliated entities;

           IT IS HEREBY ORDERED that the Motion of D. Blair Clark and the Law Office of D.

 Blair Clark, PC, to withdraw as counsel for the Debtor ONLY, be, and hereby is, DENIED.

 //end of text//

 DATED: July 30, 2021

                                                _________________________
                                                NOAH G. HILLEN
                                                U.S. Bankruptcy Judge


 Submitted by D. Blair Clark.
